Earl Warren: Number 46, Virgil Herdman versus Pennsylvania Railroad. Mr. McNamara.
Donald S. McNamara: If the Court please. Virgil Herdman, the petitioner in this case was the complainant, the plaintiff in the original trial of the case. This case was tried in the District Court of Columbus, Ohio and submitted on the basis of res ipsa loquitur. Only the complainant, the petitioner and his two doctors testified. At the end of the case, the Court directed the verdict for the respondent railroad. Virgil Herdman worked for 22 years for the respondent railroad as a brakeman and as a freight conductor. Back in 1951, his work then was as a freight conductor. He worked from Columbus, Ohio to Richmond, Indiana and back on the following day working seven days a week. His work as a freight conductor was that of the paperwork on the freight train. He rode in the caboose and performed his work as the train moved along at prescribed route, from one city to another and from one railroad yard to another. He had the responsibility of the bills of lading and as he said, he checked them and wrote them up as the train moved from one place to another and he set of the bills of lading when the cars were set off in their prescribed place. It was customary that all the paperwork be concluded, by the time the train reached it's -- the end of its destination. In the caboose was provided not only a bunk to rest on but a table and chair on which the petitioner was to perform his paperwork as they move from city to city. Herdman, as he testified, was in charge of the train from the caboose forward to the coal tender, not including the coal tender, the diesel locomotive and the steam locomotive that made up this train. In February 1st, 1951, the train in which he was riding consisted of about 67 freight cars. A diesel locomotive, coal tender and a steam engine on the head end. They had left Richmond, Indiana and was proceeding eastwardly through Dayton, Ohio. Virgil was working in the caboose as prescribed with his paperwork. When they reached the point within the yard limits or what's called sometimes the Dayton limits of the respondent railroad near the City of Dayton, at a point were there was no reason to stop about three miles as a matter of fact from the next stop, three miles from the next yards, a certain -- a running of a slack occurred. The caboose was jerked violently forward. The petitioner was thrown from his position, the edge of a bunk forward into the caboose into the wall and down. The man working in the caboose with him landed on top of him, and he sustained personal injuries. He got out of the caboose. Some few minutes afterwards, he walked outside, heard the air coming back through the air line of the caboose and got back in. The railroad owed Virgil Herdman, by common law and under the FELA, a duty to provide him a safe place to work. This is a continuing duty. His safe place to work supposedly was within the caboose area. It was there he was to do his work, the same as the engineer in the engine and the fireman in the engine on the locomotive. When that violent running of slack occurred, his place to work was then made unsafe. He was thrown from one end of the caboose to the other and sustained the injuries to the extent that he has not returned to work since then, that's February 1951. He testified. The facts showed that after he got out of the caboose and he heard the air coming back in, he knew then that something had occurred in the frontend of the train to cause the sudden stop of the train and the running of the slack in the subsequent injury. He got back on the caboose. They rode on into the Dayton yards, completed their work, come on into Columbus, Ohio and completed the run of the train some time around midnight that night. If the Court please, it is the claim of the petitioner that those facts, so setup showed the duty of the respondent railroad to provide a safe place to work. Those facts show a breach of that duty, which constitutes negligence. It is the petitioners claim then, that on the basis of that -- of those facts, he had a right to expect his case to go to the jury on the basis of res ipsa loquitur. To go on with the facts a minute, because the defense of the case has been rested primarily upon the facts that occurred after this point, they come on into Columbus, Ohio about midnight. Herdman as the freight conductor is charged with all of the paperwork of the train. About arriving in Columbus, according to information that came out in the trial on cross-examination and which was objected to, the engineer told Herdman that he had applied the brake in the maximum manner because a car, an automobile went across the crossing. Somebody wrote out a report. It was Herdman's duty to report, to do the paperwork of making all reports and so forth, and Herdman signed the report that somebody else wrote out that that was what occurred. Herdman, 67 cars, a diesel, a tender and a steam locomotive to the rear, of course had no personal knowledge of what took place at the front end of the train. He could have no personal knowledge except what somebody else told him had occurred. When plaintiff's -- the petitioner rested his case on cross-examination they asked Mr. Herdman if he had not made such a report and the testimony as in the record is that he signed the report that somebody else wrote, that he had been told by the engineer that that was what had occurred. He personally had no knowledge whatsoever. We respectfully submit to the Court, that the evidence shows that the stopping of the train occurred by reason of some conduct, Herdman said, that occurred at the front end of the train. Now, there were two locomotives up there.
Speaker: Do that report get into evidence?
Donald S. McNamara: Yes. That report got in over the objection of Herdman's counsel.
Speaker: Was it objected to?
Donald S. McNamara: Yes, sir, and it appears on page 32 of the record.
Speaker: 32?
Donald S. McNamara: I believe is where that objection appears. Towards the bottom of page 32, question, "Did the engineer told you that he applied the emergency break from hitting an automobile that came onto the track?" Answer - "He told me that." Mr. McNamara - “I want to object to hearsay in what the engineer through this man is not subject matter for cross-examination.” Mr. Barton - “I think it is entirely proper on cross-examination.” Mr. McNamara - “The engineers are available for testimony.” The Court - “I will overrule the objection, note exception.” And then again on the top of page 33 --
Speaker: That doesn't relate to the report.
Donald S. McNamara: Sir?
Speaker: That doesn't relate to the report, is it?
Donald S. McNamara: That relates to the reading of the report and the statement, Mr. Herdman had stated that that was all hearsay, that he personally knew nothing about it, that all that there was in the report was hearsay. And there was an objection to cross-examination as to the hearsay matter. If -- if the Court --
Earl Warren: They just read it into the record in cross-examination and then didn't introduce it --
Donald S. McNamara: That is right.
Earl Warren: -- (Voice Overlap) as a document. Is that right?
Donald S. McNamara: That is right. Mr. Barton asked the petitioner to read it and he had trouble reading the report. And so, Mr. Barton read the reports to the jury. It's in the record. He read the report and when he started to ask the question, then following that, we objected. We objected to hearsay and what the engineer told this man which stated, “It was not matters to be brought out on cross-examination.” The Court overruled our objection. Again, on the top of page 33 --
Earl Warren: Did the engineer testify?
Donald S. McNamara: No, sir. Only the petitioner and his two doctors testified. The Court -- the trial court sustained a motion for a directed verdict. It was respectfully submitted that this Court has held many times that res ipsa loquitur is a rule of evidence that applies in federal employer -- employee liability cases. Under FELA, the doctrine does apply. This Court has held for Bailey versus Central Vermont in U.S. Administrative cases cited in there show the continuing duty to provide the petitioner with the safe place to work. The act in itself, we think shows a violation of that duty to a point where there is a situation that the jury, an inference of negligence may be drawn by the jury and under the doctrine of res ipsa loquitur as it has been described, it is compulsory that the matter go to the jury to determine whether or not there was negligence for which the respondent railroad should be held responsible. Now, in the head end -- at the head end of this train, the evidence is that the engineer on the head end on the steam engine could have applied either intentionally or accidentally that control brake to throw this train into a sudden stop. The engineer in the diesel could have intentionally or accidentally thrown the train into this sudden stop. The control arm was described, I guess sort of like, "old street tires" control arms that swings around in a semicircle and can -- as Mr. Herdman said, "There are two ways in which to use that control arm to apply the breaks." They have what they call a service application, an application of the break that will bring the train to a smooth stop, which is a matter of common knowledge to everybody in riding trains. That it is possible to bring trains to a smooth even stop. You can then, in the alternative throw the break, the maximum, what the railroad or sometime referred to as big hauler. There's a niche-like at the end and they throw it around there and it holds it in position and they big haul it and puts it on the breaks in the maximum condition which then will permit or cause a running of the slack and cause the caboose on the rear end to be jerked forward suddenly and then all of a sudden it runs into the rear of 66 other cars and stops. If the Court please, this -- this Court had before it, this fall as a matter of fact, the case that is cited in the brief, the Kansas City Southern Railway in Justice case versus Justice which they denied the petition for a writ by the Kansas City in Southern Railroad. It was a case where the man in the same position as Herdman, a freight conductor was riding and there they knew that a stop was to be made. In the Kansas City Southern case, they knew that a stop was to be made for an inspection and a rush stop occurred sufficiently to throw the conductor from one end of the caboose to the other and he sustained injuries. The case went to the jury on res ipsa. There was a $45,000 recovery. The Circuit Court of Appeals down there, I believe it's the Fifth Circuit sustained it. The Railroad then files a petition for a writ here, claiming that the case should not have been allowed to go to the jury on res ipsa and this Court overruled, in October of this year. Clearly, I think the elements of res ipsa are all set forth the movement of this train. Its actual control movement was in that of the engineers who in substance are the respondents. They are the railroad. The exclusive control of the movement of the train was in the defendant railroad. There is no negligence, no inference of negligence on the part of the petitioner. He was working in the place where he was assigned to work and virtually a haul at the rear end of the moving train, where he has no idea, no observation of what goes on and no way can control what goes on, so that the exclusive control is vested in and was in the respondent railroad. There is no question that the petitioner was not guilty of any negligence of his own when the sudden stop occurred. Third comes the question on which the other half of the respondent railroad's defense argument has been made. Was it something that occurs in the exercise of proper care? Now, proper care --
William J. Brennan, Jr.: Well, was it -- rather the other way whether or not a sudden stop, if it occurs ordinarily will not occur unless someone failed to use it.
Donald S. McNamara: Unless fails -- someone fails to use the (Inaudible)
William J. Brennan, Jr.: Why?
Donald S. McNamara: The Court -- the Court is right.
William J. Brennan, Jr.: Why -- what is the ordinary experience? Don't trains --
Donald S. McNamara: No.
William J. Brennan, Jr.: Don't they stop suddenly?
Donald S. McNamara: Now, the testimony is on his. Yes, they do. Now --
William J. Brennan, Jr.: Well then, and if that's case --
Donald S. McNamara: Now, may -- may I go on for one moment as to the testimony here. Virgil Herdman, 22 years of freight conductor, says he has been on trains four, five or six times in 22 years in which there was such a sudden stop.
William J. Brennan, Jr.: Well, I know, but do you rely to the res ipsa just on the record or was it the matter of ordinary human experience that --
Donald S. McNamara: Well --
William J. Brennan, Jr.: -- was drawn in?
Donald S. McNamara: I -- I don't think that ordinary human experience need to come in. I think there was enough here in the record. Although, if the Court will apply human -- human knowledge, common knowledge, I think the Court will arrive at the same conclusion. Now --
William J. Brennan, Jr.: Well, I see, you mean that --
Donald S. McNamara: That train --
William J. Brennan, Jr.: -- the mere -- the mere fact that it's ordinary human experience that when a train stops suddenly, it wouldn't do so unless someone fail to use due care --
Donald S. McNamara: Right.
William J. Brennan, Jr.: -- is ordinary --
Donald S. McNamara: That is right. Due care to the man on the rear end to whom they owed care, not due care to some other condition, but due care, proper care to the man to whom they owed that duty on the rear end of the caboose, the man who has no way to protect himself, the man who can receive no warning of what is going to happen. It is the same as the elevator cases. Elevators, since they were first constructed, since they first built a mechanical lift, elevators have fallen. They have fallen. I have personally in the last five years tried three elevator cases. So that goodness only knows how many years they have been going on, fallen elevators still occur.
William J. Brennan, Jr.: Well, I -- I don't think elevators fall very often fortunately, do they?
Donald S. McNamara: Well, you and I --
William J. Brennan, Jr.: (Voice Overlap) --
Donald S. McNamara: You and I ride elevators and I don't think there is a more classic case --
William J. Brennan, Jr.: No, but the train -- the train --
Donald S. McNamara: -- (Voice Overlap) up the situation.
William J. Brennan, Jr.: Trains do stop suddenly quite a bit, don't they?
Donald S. McNamara: Virgil Herdman testified it is 22 years.
William J. Brennan, Jr.: Yes. But don't they -- in your own experience?
Donald S. McNamara: No. Not enough to knock you off your feet. If they did, passengers would not ride trains.
Hugo L. Black: Suppose the train did stop on account of an automobile, what would you say then?
Donald S. McNamara: Then, it still goes to the jury. The permissible inference of res ipsa does not say that they must fine for the plaintiff. The application of res ipsa says that the case shall go to the jury to determine. The permissible inference of negligence is to be determined by the jury. Now --
Speaker: But that -- that's in a case is it not where there's no explanation of the stopping?
Donald S. McNamara: No, sir, and this Court refuse to review that Kansas City Southern and Justice case where they knew the train was going to stop. The matter of knowledge is not a basis for the application of res ipsa. The -- well, the Flower case is where the guy walked --
Speaker: It has -- it has to be negligence, doesn't it?
Donald S. McNamara: Right. Now, a violation of a duty is that negligence?
Speaker: And you say it -- it might be negligence to stop in order to save a collision with a truck.
Donald S. McNamara: We do not know that that is the true situation. There isn't anything in the record that that is a true situation, Mr. --
Hugo L. Black: Why is that?
Donald S. McNamara: Sir?
Hugo L. Black: Why is that?
Donald S. McNamara: Because Mr. Herdman said, “I was told by the engineer.”
Hugo L. Black: Yes, but --
Donald S. McNamara: That is only hearsay.
Hugo L. Black: On page 32 --
Donald S. McNamara: Yes, sir.
Hugo L. Black: -- the statement was introduced in evidence.
Donald S. McNamara: Yes, sir.
Hugo L. Black: There was no objection made to it.
Donald S. McNamara: Well, there --
Hugo L. Black: Has this Court not held several times that the -- by hearsay is introduced in evidence without objection? That it -- it can be considered along with the other evidence, it could be.
Donald S. McNamara: Yes, sir. It maybe, that's right. But we think the objection that follows a little lower down on the page was sufficient to order to request the Court --
Hugo L. Black: That was not an objection to the statement.
Donald S. McNamara: It was a -- it says, “I want to object to hearsay and what the engineer told this man is not subject matter for cross examination.” Now, whether or not it is through the introduction of the statement --
Hugo L. Black: But suppose you -- suppose you have not done that?
Donald S. McNamara: Suppose I have not done that?
Hugo L. Black: What would you say then?
Donald S. McNamara: Now, I still say that it's a res ipsa situation. It is for the jury to decide that whether or not the -- the negligence is there. It is not for the Court to decide that the inference has already been rebutted. It is a jury question to decide. The Court cannot intervene and say, “I think that is a good explanation. I will refuse to let the case go to the jury.” Now, the jury is the one who shall decide whether or not the inference of negligence has been rebutted by the explanation, not the trial court.
Hugo L. Black: What cases have held that a mere sudden stop is enough to infer negligence --
Donald S. McNamara: Well --
Hugo L. Black: -- to a mere sudden stop?
Donald S. McNamara: They are in -- they are in the brief, the Kansas City Southern Railway case and Justice which came before this Court. It's cited in the -- in the brief where there was a sudden stop. I think there are quite a few cases cited in there, if the Court please.
Speaker: Is that a passenger case?
Donald S. McNamara: No. That was the man working in the caboose the same as the petitioner, a freight conductor. And he knew that they were to make a stop for an inspection, and they made the stop but they made it so rough that they threw him from one end of the caboose to the other, the same as the petitioner and he was hurt. The case --
William J. Brennan, Jr.: Don't you think there's a difference between a scheduled stop where as you've phrased it, "It's made roughly?” And a -- and a sudden stop at the time as we have here?
Donald S. McNamara: No, the duty -- the duty is --
William J. Brennan, Jr.: No, I'm speaking in terms of -- if it's a scheduled stop, ordinarily, you would expect it to be smoothly made, that's --
Donald S. McNamara: Yes.
William J. Brennan, Jr.: -- ordinarily the case.
Donald S. McNamara: Yes, you do.
William J. Brennan, Jr.: So, when you have a sudden stop en route not at a scheduled point ordinarily --
Donald S. McNamara: You would expect --
William J. Brennan, Jr.: -- the fact that you make it does --
Donald S. McNamara: Yes.
William J. Brennan, Jr.: Would it be made -- do you think it's made (Inaudible)
Donald S. McNamara: Because Herdman has the right to assume no stop will be made.
William J. Brennan, Jr.: Has it?
Donald S. McNamara: We believe so.
William J. Brennan, Jr.: So that's the question, isn't it?
Donald S. McNamara: Yes. Now, if -- if the Court please.
Hugo L. Black: But why would he have a right to assume that?
Donald S. McNamara: Well, because they have scheduled stops. They have scheduled stops to set off freight carts.
Hugo L. Black: But sometimes stops have to be made on account of objects on the tracks.
Donald S. McNamara: Well, if stops have to be made, then it is a question of whether or not -- that is a jury question then. The jury -- the jury can say, “This stop was made, we think with due care. The stop should have been made. There was no negligence on the part of the railroad. Mr. Herdman is not entitled to recover.” But that is a jury question.
Hugo L. Black: Is there any evidence in the record that this was a stop of a kind testified to by extra or long railroad men with long experience of a kind that does not happen when the train is properly operated?
Donald S. McNamara: Herdman says it is only -- he has only known of such a stop, 22 years in the railroad, he has only been in the caboose for five or six times, I think was his language. Maximum, six times in 22 years that such a stop occurred. Now, that is not something that happens in the ordinary course of events.
Hugo L. Black: Is there any evidence such as I've suggested that from someone with experience (Voice Overlap) --
Donald S. McNamara: No evidence by -- no evidence by any one except Herdman.
Hugo L. Black: This is an extraordinary stop.
Donald S. McNamara: Yes, sir.
Hugo L. Black: Why did he say that?
Donald S. McNamara: Well, he testified that -- I only wish if I could find it in the record. If the Court please, it -- it is in the record and I cannot --
Earl Warren: Isn't it --
Hugo L. Black: That's alright.
Earl Warren: Isn't it at page 75 up towards the top.
Donald S. McNamara: Well --
Earl Warren: The right, the bottom of 34.
Donald S. McNamara: Yes, yes. At the bottom of 34 -- let's see. It was on -- on direct examination. I stated -- or no, that's on cross-examination, “That in your experience as a conductor, you've been riding in a caboose only about four times when the emergency application break made.” “I said a few times, maybe three, four or five times.” “Is that all then?” “Answer - “I rode in a caboose for years, but those emergency stops are not a common occurrence.”
William J. Brennan, Jr.: Well, now, should you think you have read at the bottom of the page, Mr. McNamara?
Donald S. McNamara: Sir?
William J. Brennan, Jr.: The bottom of that page over on 36, says, “I've known it but many times.”
Donald S. McNamara: Yes. He had known -- he had known of it.
William J. Brennan, Jr.: Known whether that was an emergency application, I know about many emergency applications --
Donald S. McNamara: Yes.
William J. Brennan, Jr.: -- applied to the other fellows that I wasn't involved.
Donald S. McNamara: Yes, yes.
William J. Brennan, Jr.: Well, is that --
Donald S. McNamara: And it -- it is the same as --
William J. Brennan, Jr.: Do we get the same inference then?
Donald S. McNamara: I believe so. It is just the same as, saying that, we know of many elevator falls, but it does not excuse their negligence if one falls with you and I on it. Even though I know it happened many times, I'm going to continue to ride them. It will not excuse their negligence. It will permit -- I do believe that here I will cut short to try and permit the completion. I think here clearly, the duty owing to Herdman was there. This was his place to work. It was the place that he had a right to anticipate would be kept in a safe condition. There was a violation of that duty and it was made unsafe. No negligence on his part, exclusive control by the railroad, it does not happen in the common course of events and coming along afterwards and telling him.
Hugo L. Black: Now, why do you have that evidence? It does not happen in the common course of events.
Donald S. McNamara: It -- it is not a common occurrence. It is not a common occurrence by the testimony that is in the record. It is not a common occurrence, four times in 22 years. It is not a common occurrence. We believe that here, there was an inference of negligence sufficient that the case should be submitted on res ipsa, not that their negligence must be bound, but that the case should be submitted to the jury. Now, the defendant as I said has -- has argued primarily that because Virgil Herdman was told about it that that should excuse the -- the negligence or should warrant the directed verdict. Now, the mere fact that he was told about it does not in itself prevent the jury from drawing an inference of negligence that that was not a correct situation. The mere fact that he was told what took place even if the objection is not to the introduction of the -- of the report itself to any examination on it. The fact that he was told what took place, it's up to the jury to decide whether that is sufficient to rebut the inference of negligence. The trial court apparently decided that the inference of negligence had been rebutted. And so, he directed the verdict or else he decided that res ipsa loquitur doesn't apply in the railroad cases, I don't know which. I have --
Speaker: Well, you don't claim that it was an error to admit this report.
Donald S. McNamara: Error to admit this report? I believe it was whether or not my objection, if the Court please, was quick enough, I don't know.
Speaker: No, no. On page 31 --
Speaker: You made no point to that when you took your position of certiorari here.
Donald S. McNamara: That it was error to admit. No, but I did say that it was error to cross-examine him in reference to hearsay, matters that he --
Speaker: No, no. When you -- when you filed your petition for certiorari and stated your grounds for it. You never have mentioned anything about the petition to this record.
Donald S. McNamara: I do not believe so. I believe so --
Speaker: The preceding page, I -- I read this, you said you were perfectly willing to have them go ahead and read the report. Mr. McNamara - “We are willing.” Mr. Barton - “Read it if the Court please, if there was --”
Donald S. McNamara: I -- I think that's right that Mr. Barton read it.
Speaker: Oh, and your objection was to somebody else reading it.
Donald S. McNamara: Well, he could -- he said he couldn't read it and I think in here that he was having a hard time reading it. We said that we have no objections to Mr. Barton reading it and then any questions in reference to it, we objected to. I think I have about five minutes left I would like to reserve.
Earl Warren: Mr. Eckler.
John A. Eckler: May it please this Honorable Court. The issue before Your Honor is a simply one of the plaintiff that has established prima facie case, so well the District Judge and unanimous Circuit of Court of Appeals was correct in directing a verdict for defendant in this case. The petition in this case was filed in 1951 based on the Federal Employers' Liability Act. Now, the Court knows that Federal Employers' Liability Act, it is not an insurance law. It is not a workmen's compensation law. There is liability under the Federal Employers' Liability Act only if the employer is negligent. Plaintiff in his complaint filed in 1951 reflects that fact and it has three specific allegations of negligence for which the railroad is charged. One was that the negligence failed to supply a safe place to work. Negligence failed to operate the train, making an emergency stop and finally, negligence to fail to warn the plaintiff to stop. Immediately after filing the complaint, the plaintiff indulged in most elaborate discovery procedures. Two different sets of involved detail and regulatories were filed to which sworn answers were prepared and filed to the Court. Then, the deposition was taken of the engineer, the fireman, everyone else who had any knowledge of this particular accident taken by the plaintiff and prepared and ready for trial. And yet, when the plaintiff came on to establish his case, to establish these allegations of negligence, only the testimony of the petitioner or plaintiff, Mr. Herdman was introduced. The detailed depositions were not used. The detailed interrogatories were not used along with the testimony of Mr. Herdman. A large portions of the record before Your Honors seemed to us to be totally irrelevant to the issues in this case. More than that, some of -- some of the assertions of fact that I have just heard my judgment are completely a departure from those of the record and I should like to review the facts. Their facts show that Mr. Herdman had been a conductor for the defendant railroad. As such conductor, he was in charge of the train, responsible for its general movements. It was his -- it was his responsibility to report all incidents in the operation of the train. On February 1st, 1951, Mr. Herdman was the conductor of a regular scheduled train running from Richmond, Indiana to Columbus, Ohio. The -- it was a very cold day, an icy day, a slippery day, snow moved through the air. Mr. Herdman was discharging his functions as a conductor riding in the caboose of the train. The train had proceeded into the City of Dayton on the mainline of the railroad. It was going through a closely build up section at a speed of some eight to 10 miles an hour. As the train approached at Great Crossing on the main streets of the City of Dayton, it went to an emergency breaking situation. Mr. Herdman testifies that it's a result of the brake that he was thrown about in the caboose. Incidentally, a fellow trainman who was riding with him was not called to testify as to what actually happened at the time of the stop. The question of Mr. Herdman's injuries are not before the Court. Although plaintiff took the liberty in its brief to suggest that Mr. Herdman was seriously injured indicated here today that he hadn't work. I think it's only fair that we suggest to Your Honors that we categorically deny that Mr. Herdman was in fact seriously injured. But even as it may, as soon as the emergency stop was made, Mr. Herdman, as it was his responsibility jumped off the caboose and started forward to determine why the emergency stop. After he'd gone past the couple of cars, he heard the air coming back in the system. He turned around and jumped back on the caboose and testified that he had first looked at the -- the air pressure shortly before the accident and then the air pressure came back. It was normal at the exhaust so he knew there was nothing wrong with the equipment that something had gone on, on the front end. Shortly after the air pressure came on the train left, went three more miles and the main line of the railroad departed and went into a switching yard. As soon as it has gone the switching yard to let some cars off and pick up some cars, again Mr. Herdman went forward and talked to the engineer. The engineer told him that the reason he had made the emergency stop was because an automobile of -- appeared to be school children at 3 o'clock in the afternoon had come up to the crossing, stopped, slid over and became stopped directly on the railroad tracks and that for that reason he threw the car, the train into emergency. Mr. Herdman then when they arrived in Columbus about midnight made a report of this particular incident and Mr. Herdman the next day filed a written report with the railroad as it was his duty to report. Now, that has been discussed and I want to again call the Court's attention to the fact that the report was marked for identification purposes as defendant's Exhibit A. It was shown to Mr. Herdman on the stand. Mr. Herdman himself undertook to read that report and did read the report into evidence. And then, Mr. McNamara said, “We are willing Mr. Barton to read it, if the Court please, if the witness can't make it up,” and then, Mr. Barton read the report with the witness following the report and that report is then this was filed, Mr. Herdman immediately after the accident, "CN 28, Engine 8800 and 5680 moving east through Dayton, with 67 cars, at estimated speed of eight to 10 miles per hour. Automobile drove over crossing just east of Dayton Rubber Works. To prevent striking the automobile, engineman applied air in emergency causing rough stop. I was standing in the cabin observing air gauge and when stop was made, knocked me to the floor of cabin bruising my hip." Now, if it please the Court, there has been no objection. There was not one objection to this report, the official report, the report made in the ordinary course of business by Mr. Herdman to the railroad. There was no objection to that report. They introduced and is a part of this case in chief and is a part of this record. Immediately thereafter, Mr. Barton asked Mr. Herdman about it and he said, “Now, is the fact the way the accident happened, the way the statement -- that statement says” and Mr. Herdman said, "The engineer told me that was the way he did it." But again, there has been no objection. The first objection that was made to any of this testimony was on a third repetition of a portion of it and Mr. McNamara then said, "I object on the grounds of hearsay and improper cross-examination." That objection was overruled and Mr. Herdman has not taken an appeal even at the Circuit Court of Appeals or to this Court. Mr. Justice Black, it is true that where evidence which is hearsay of this is introduced and is before the Court in the record, it is entitled to its full formative value. But more than that, gentlemen, this evidence was not hearsay evidence. If it was hearsay, it was entitled to admission under the res gestae exception. But more than that, the actual statement, the actual report is admissible under the Ohio statutes for a regular -- records made in the record course of business which under your rule -- Federal Rule 20 something -- 43 (a) is entitled to admission. So, there was no basis to keep this evidence out. It was proper evidence and it is in record before this Court. It supplies the answer to why this emergency stop was made and inference of negligence is drawn only at the completion of the entire plaintiff's case. It's then you say from the facts which the plaintiff has approved, it is their inference of negligence. An inference never was created in this case. There was no overcoming an inference. There was no rebutting an inference. There was no -- the Court setting itself in -- in place of the jury. An inference never arose because the plaintiff himself in his own case established at the conclusion of his case the reason for the emergency stop which was a non-negligence stop. Now then, this question of is an emergency stop a -- an unusual thing. In that regard and I want to be accurate and I'll try to follow my notes regarding the emergency stop. The plaintiff testified in this record that a railroad had to expect emergency stops, page 37. That he had to think about them. The record shows on the deposition just a few days before trial that the plaintiff told me that he himself personally had experienced while riding in a caboose many times when there was an emergency stop. His particular testimony at that is as follows. I said, “Have you ever been in a caboose before when there was an emergency application of steam?" He says, "Many times." "Was there anything different about this time?" “Emergency of air you mean? I have said emergency of steam and air?” And I said, “Yes.” And he said “Many times. I've seen the tracks jump out.” And I say, “And you have had that happen to you many times?” “I am very much alert to expecting that.” Now this was his -- his deposition a week before the trial.
Hugo L. Black: Suppose instead of that, there had been evidence?
John A. Eckler: Pardon?
Hugo L. Black: Supposed instead of that, there had been evidence that this was -- this stop was a very severe, very extraordinary and that he had never known it to happen in case of -- of -- unless there was something wrong with it.
John A. Eckler: Well, what --
Hugo L. Black: Would that make a difference in your judgment?
John A. Eckler: Your Honor, you -- you grant that this is hypothetical because there's nothing suggested.
Hugo L. Black: That's what I'm saying.
John A. Eckler: But I would say no, no, sir. No, sir, and if it was -- it was very violent based on the emergency of children sliding on -- in front of the train, the engineer putting an emergency stop, if by chance for some mechanical reason happened to be very severe. Unfortunately, Mr. Herdman had no claim of action since it's based on the negligence of the railroad. Unfortunately, we don't have workmen's compensation law to compensate men in this regard. The men themselves don't seem to want it but -- but I would answer your question categorically that the degree of violence of the stop makes no difference and -- and where he's confronted with an emergency --
Hugo L. Black: Not unless -- not unless there's evidence, if there is evidence that the degree of violence does make a difference (Voice Overlap).
John A. Eckler: Well, well -- oh yes, yes.
Hugo L. Black: That's what I asked you, if it doesn't happen.
John A. Eckler: Yes. Now --
Hugo L. Black: You say there's no such evidence as to (Voice Overlap) --
John A. Eckler: Correct. There was no such evidence at all. There -- there is a statement and that there were two questions asked to Mr. Herdman. “Is there any other way to stop the train?” He says, “By service application.” “What does that mean?” “Well, that gradually let's off the air, but that's all.” There's no statement that confront with emergency with a 150 feet of track ahead of you and a carload of school children on the car that an emergency application can be used. There's no evidence to support any that there's any other means. In fact, emergency is emergency as Mr. Herdman says that he's experienced it many times that he knew of it for many times. He says that the conductor himself, he has a conductor riding that can pull emergency stop for instance if I had the reason or if it was necessary. “I can pull the air,” he said. Now, this is in the regular operation of a railroad that an emergency stop can be made by the conductor. Anyone on the statement, the regular operation of a freight train and this is testimony that the engineman, the engineer can make emergency stops for a variety of reasons, if the trail line brakes at air plus or if the engineer is faced with an emergency, which is precisely the situation here that it is an expected thing of railroading -- railroading men must experience. He says that emergency stops are common knowledge, something we have to know about. And then he concluded, “You've got to expect them.” So, this was an act that happens in the ordinary course of railroading that happens without the explanation of negligence or inference of negligence. Now, if it please the Court, that is the total proof in this record to establish the three specific allegations of negligence.
Earl Warren: Mr. Eckler, there is just one thing in there that that bothered me and it's this. You said that the severity of the -- of the shock wouldn't make any difference in a situation of this kind? I was wondering if it -- if it would say -- say the train was going 35, 40, 50 miles an hour and an automobile came across the crossing and they applied the -- applied the brakes very quickly as an emergency, why of course it would -- it would throw you from one end of the car to the other. But on the other hand, if you're going very slowly, the application of the air brakes even in slight manner not as an emergency but even in a just -- just throttling it down would -- would slow you down with practically no -- no shock at all. Now, I notice in this -- in this statement that the train was going eight to ten miles an hour. It took eight miles an hour. It's just about a dog track and if -- if the brakes are in condition, I thought I read here a moment ago that he said they were in condition. At eight miles an hour, you -- you wouldn't think that it would take a terrific shock that way and if it -- if one would think that way, maybe -- maybe it's sure he would have the right to -- to determine whether it was -- had anything to do with the safe place to work.
John A. Eckler: Well, of course you see the -- the record is silent at that point. This issue had not been raised in this record and -- and in the deposition, the engineer which the plaintiff have taken, they testified that by putting an emergency stop, they can practically knock the paint off of the automobile and the train didn't stop for some 400 feet on the other side of the crossing. Now, this of course under your discovery procedures, the plaintiff knew. They knew that only by the emergency that was a close miss, a near miss as it was. Well, this evidence wasn't introduced but the record that he built here has no evidence at all. He talks about an emergency, that the emergency is the device that an engineer uses to stop a train when confronted with emergency. At 3 o'clock was there blowing on the school children. He came, he -- he threw an emergency operation which Mr. Herdman says, “We expect many times.” There is no foundation in this record and as a matter of fact, in the depositions, he knew none could be made, no matter what kind of testimony. No experts or otherwise could support the proposition that there was any other means of stopping this particular locomotive at this time that it was the proper device, the only device and it was a very fortunate device. It was a matter of -- of children just might have been killed.
Earl Warren: You may proceed, proceed to -- we're going to finish the case.
John A. Eckler: Well, thank -- thank you very much, Your Honor. Now, confronted with this total failure of proof, plaintiff made a motion for a directed verdict at the end of plaintiff's case and that was argued by the trial court. The Court held in our favor and granted the motion. An appeal was made to the Circuit Court of Appeals. Briefs were filed and it was unanimously determined to be the District Court's duty to have directed our verdict. Now, the two of the three specifications of negligence, negligence take place over negligence of operation, failure to warn. The plaintiff abandoned the first and third in the trial in the Circuit Court of Appeals and we understand this case here that they're abandoned. He's talking not only about the negligent operation of the train which we suggest to Your Honors has been totally the fruit for which has been a total failure. Confronted by this failure and the plaintiff knew he could not establish any negligence nor could he establish any of the three -- these three allegations of negligence. The plaintiff in 1954, the complaint was filed in 1951, in 1954, late in the afternoon of the day before this case came to trial, he filed a minute complaint. And at that time, asserted language which he thought might lay a foundation for this res ipsa loquitur argument. It was 100% a Johnny-come-lately idea by this -- by the plaintiff after he knew he had no case to establish negligence against the railroad. Now, this document is res ipsa loquitur. The doctrine appears to be a substitute for the requirements on the part of a plaintiff to establish by clear and convincing proof the -- his case. And because of that fact, this Court and many courts, many tax writers have given considerable attention to the question of res ipsa loquitur to still down the various propositions seem to require this. The various discussions of very res ipsa loquitur seem to require that before you can use res ipsa loquitur in the case, each of four basic conditions must be met. First that the actual cause, the events complained of is not in evidence. Two, that the plaintiff does not have knowledge of how the occurrence happened. Three, that the accident is one which does not happened in the ordinary course of events unless they are failure to use due care and four, that the instrumentality causing the injury must be in the exclusive control of the defendant. Now, not only does the plaintiff's case failed to satisfy all four of these conditions, in truth, it failed to satisfy any one of the conditions. This first one regarding the first condition that the actual cause of the events complained of is not in evidence. Now, this has been stated in different ways and different cases. In Johnson against United States, 333, Justice Douglas, you made the statement that the rule deals only with permissible inferences from unexplained events. And Justice Frankfurter, you said, “It is after all a rule of necessity to be invoked only when necessary evidence is absent and not readily available.” Now, I submit to this course -- Court that in this particular case, the actual cause of the event complained of, namely, the emergency stop is in evidence. There is no question about it. It is in evidence in this record. It explains why the stop was made, namely, the emergency stop. The doctrine of res ipsa loquitur as I suggested, is a fact in which permits an inference from proven facts, but it is an inference. It is a doctrine which applies only at the completion of the whole case. It's at the end of the plaintiff's case that you say is there an inference of negligence. And at the completion of this plaintiff's case, not at his testimony in chief but at all of his testimony, the question asked, “Can an inference be drawn of negligence at this time?” And in the record that's before Your Honor, you can't read the record without knowing the reason for the emergency stop that there was no negligence. Therefore, there could be no permissible inference and the case or there was a properly a directed verdict. Now, I have talked about this word of -- word about the proof. Recall that it was this plaintiff's duty to -- to determine the cause of the stop. Seconds after the stop, he started out this charge of that duty. Three miles down the line, he did determined and he did file a report. That report is in evidence. The counsel for the plaintiff suggested that Mr. Barton read the -- the report and it was marked for identification purposes as our exhibit and is in reference here. I have discussed the question of the -- the -- that this evidence is relevant even if there had been objection, there was no objection. One objection was made to only one statement and no appeal has been taken from that and the -- the general testimony regarding the stop is in evidence without any objection. And I will repeat again the plaintiff's suggestion that the -- the question you've asked, Mr. Chief Justice, about the stop not being necessary, I repeat that there is no evidence in this record that you might ask. He also said, “Well -- well, could you stop a train by just letting off the (Inaudible) cause to stop of course you could.” Everyone knows there's a service application, but there's no evidence that in the facts confronting the engineer and fireman here, automobile on the tracks that a service application could have done the job. There was no jury question presented, no testimony which would support it. The plaintiff himself said that the use of emergency stop in emergency situations and -- and on that point, I think the Court might be interested in the testimony of Mr. Herdman, statements of Mr. Herdman which answered the res -- just that question and -- and answer this question that again this is his statement, a little salt here, made no lawyers off this track to the courtroom and here is Mr. Herdman's deposition when he has stated that he had talked to the engineer, the question was, “What did he tell you?” Mr. Herdsman's answer - "He told me when I got off, he had a pickup, he set off and whatnot." That was, he had some cars to change after been going down three miles from the stop. And I asked him, "What in the hell was he trying to do back there? Are you trying to kill us in the caboose?" He said, "No, Virg," he said, "I didn't give it a thought." I had -- there was a carload of school children, some kids in the car. He felt they might be school children who are going home or whatnot. And he said, “They skidded out on the tracks and stopped," and he said, "My God, it was you, to get you back there, take a chance on you or kill them kids." And he said, “That was the reason he done it.” Now, I suggest that with any test of hearsay and I suggest within any question confronted with this emergency, this firemen and engineer did the one thing he could do, was stop this train. Certainly, that doesn't imply negligence, in the inference of negligence which supports the claim under the FELA. The next part that I have lost track of my time but I -- I think I can keep track of it. The second condition which must be shown is that the plaintiff does not have knowledge of the event. This again has been stated in many ways. What in here is perfectly clear that the plaintiff did know, plaintiff not only testified as to the report that he made. He testified in detail as to the validity of the report.
Hugo L. Black: Was that deposition in evidence?
John A. Eckler: Pardon?
Hugo L. Black: Was the deposition in evidence?
John A. Eckler: No, deposition was not in evidence.
Hugo L. Black: Well, you read it, but --
John A. Eckler: Pardon? I -- I read this one portion which is -- which is the same testimony. I said this was a little more colorful, a little salt here, of his testimony and of the -- the statements. He makes the same statements in -- in the record that he was told and he was asked about that particular point on page --
Hugo L. Black: We can't consider the deposition?
John A. Eckler: No, no, Your Honor. That's right. And of course, it's on page 23 in the record that says, “As a matter of fact Mr. Herdman in the deposition Mr. Eckler took from you three days ago. You told him that the engineer told you that there was a load of school children in an automobile and he stopped to avoid striking the automobile, didn't he?” And his answer is, "The engineer told me that". Now, it was that particular testimony that -- that I called the Court's attention --
Hugo L. Black: There was no objection to this --
John A. Eckler: No, sir.
Hugo L. Black: -- that you just read?
John A. Eckler: Well, yes. At one portion -- at one portion he said --
Hugo L. Black: You've just read.
John A. Eckler: Yes, Mr. McNamara said “objection,” but there was no ruling and he didn't press the objection. There's no question now in this case. Now, I should like to call the Court's attention of the knowledge which the corporate defendant had of this instance. It was only the knowledge it got from the plaintiff himself since the plaintiff was the one charged with responsibility of making this report. He was the conductor, and it was his report to the defendant that gave a defendant any knowledge, the only knowledge it had. An honest question of the plaintiff does not have knowledge of the event. I should like to call the Court's attention and I have not seen this discussed in any case, but this is a fundamental requirement, they suggested through and through that the plaintiff does not have knowledge. Yet, while that may have had validity back in 1860 when the case was -- the doctrine was first given a name, a barrel falling out of a head in the English case and hitting the man, the head and so forth. Now, since the Court has approved and adopted Federal Rules of Procedure for discovery, there is a real question with the -- there's any validity any longer and this question of plaintiff does not have knowledge of the event. And in this particular case as the record shows detailed interrogatories were taken. Depositions were taken. The plaintiff knew not only from the actual facts but from the discovered procedure of the defendant. The third condition, which must be shown the res ipsa loquitur apply is that the accident is one which does not happen in the ordinary course of events unless there is a failure to use due care. Now, here again, the plaintiff's proof failed and when I discussed the fact, I've called your attention that the testimony here by the plaintiff was that many times he had experienced stops, emergency stops and -- and that the engineer himself has to use the emergency stops when faced -- faced with such an -- such situations. I call the Court's attention, the statement of Circuit Court of Appeals Judge Boldt in another case in which he said, “It is common knowledge that trainmen -- among trainmen, that air brakes are applied in emergency, not frequently yet -- but yet commonly enough to be an incident of freight train operation. Trainmen must expect the occasional necessity for such applications. When they are made in order to protect life, it is the performance of a duty.” And I submit that that's exactly what we have in this case. The engineer stopped the train to protect life. It was a -- a performance of the duty. And finally, if it please the Court, the fourth grounds for proving a res ipsa loquitur must be shown is that the instrumentality be in the control of the defendant. But the instrumentality here was an automobile sliding out in front of the train and striking the similar effect that was presented in Smith against the (Inaudible) in which this Court denies certiorari in 346. Their train was involved by a tractor trailer at a great crossing, and the plaintiff's fireman was killed. The Circuit Court of Appeals said the doctrine of res ipsa loquitur has no application to the facts in this case for the reason that the tractor trailer which collided with the locomotive was not under the control of the appellee, just as the automobile was not here. Now, I would like to say to the Court that there is no confusion in this record as to where this accident took place. This accident happened on a regular schedule run from Richmond to Columbus as the train came in riding through Dayton, Ohio in a closely built up residential section as an automobile drove out, come to, and in front of this train. Now, the counsel for plaintiff suggested in his argument, he suggest that every page in his brief or reply brief that this happened within the limits of the Dayton yards. There is that statement, but plaintiff knows that the Dayton yards is an administrative decision for a maintenance section on the railroad. The fact show that this was on the mainline, that this was not a switching yard situation. This was not a classification yard situation where the railroad controls the whole area. And if it has to make an emergency stop because someone got on the tracks then it is their own fault. Here, it was at a great crossing and the train on the mainline, so they have no control over this particular great crossing. Finally, I suggest that because the -- not only has the plaintiff not shown all four conditions they must show, he has not been able to show any one of the four that this was not a proper case for res ipsa loquitur. I also would like to suggest the Court that there is no conflict in the district in the disregard. Just this past month, this Court in Number 361, (Inaudible) against Northwestern refused certiorari in a case in their own county where the Court had granted a directed verdict in an FELA case at the completion of the plaintiff's case. The various Circuits have required these four basic conditions and plaintiff is not satisfied. And therefore, we suggest it and -- and probably even more important is that there never was and in our judgment never will be another Herdman case. You can't disassociate a res ipsa loquitur case from the facts to the particular case. And in this case, we have a conductor charged with responsibility and finds out and goes in the record the cause of the accident certainly there is no conflict with any of the decision. Finally, I would like to suggest that the FELA is not a workmen's compensation law. Now, there have been numerous members of this bench that have suggested it might be well for Congress to -- to pass the workmen's compensation law for railroad. With that proposition, we certainly do not have -- deny or question or disagree what Congress does. The FELA remains an Act based entirely on negligence and negligence must be shown is not presumed and was not shown in this case. And finally, and I have just lived through the shortest 30 minutes of my life. I would like to call the Court's attention that on page number -- on point number three of our brief, we call the attention to the sound, the judicial discretion which should properly be accorded trial judges. And I would like to suggest the Court in the trial of these cases, we have found occasionally when a motion for directed verdict is made that the trial judge is implying to reserve his opinion and let their defendant put in his case and then when it's renewed he again reserves his opinion and judgment on the motion until the matter has been submitted to the jury. We often suspect that maybe it is designed to -- to hope that the jury might protect the judge and require to make the -- it's his decision. I would like to say that it is refreshing indeed to see the evidence of a really courageous, straightforward, direct piece of judicial statements here and a Court approved a -- a motion for directed verdict. That was done in this case. The Circuit Court of Appeals has affirmed. We resolutely and respectfully submit to this Court from that action. May I have --
Earl Warren: You -- you have one minute, Mr. --
Donald S. McNamara: In the rebuttal --
Earl Warren: -- McNamara
Donald S. McNamara: -- very quickly, this record that they introduced is not plaintiff's evidence. It was marked defendant's exhibit and introduced in the cross-examination that it is not plaintiff's evidence which destroys the possibility of the application of res ipsa. He said that he discussed the matter of a 150 feet of track or something like that. He is bringing matters. I don't know where he got them. There isn't anything in the record in an effort to pervert the attention of the Court. Depositions are improperly used here and I would like for you to know, I will not take the time but if you knew what the engineer had to say, you would then understand why the engineer was not called to testify, why he was not made plaintiff's witness whom we could not impeach from the story. He told the story is absolutely contradictory to the evidence that has been read here from a deposition. Now, it said, “Defendant's explanations may preclude recovery,” and that is exactly correct. We do not say that we are entitled to recovery. We say that the duty, the violation of a duty and the evidence is here to permit an inference of negligence that should be decided by the jury. The judge should not say that it was rebutted. In this case, there was no collision. He cited two cases that the Court said, had previously said where there was a collision with an automobile, everything wasn't in exclusive control of the defendant. That is not the true situation here.